MEMORANDUM OPINION
                                         No. 04-12-00251-CV

                                          WEBB COUNTY,
                                            Appellant

                                                 v.

                                 KHALEDI PROPERTIES, LTD.,
                                   Appellee/ Cross-Appellant

                                                 v.

              KILLAM RANCH PROPERTIES, LTD. and Anna L. Cavazos Ramirez,
                                Cross-Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2010-CVT-001589-D2
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 27, 2012

CROSS-APPEAL DISMISSED

           Cross-Appellant Khaledi Properties, Ltd. has filed an unopposed motion to dismiss its

cross-appeal against Killam Ranch Properties, Ltd. and Anna L. Cavazos Ramirez. We grant the
                                                                                04-12-00251-CV


motion and dismiss the cross-appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the cross-appeal

are taxed against the party who incurred them.



                                                       PER CURIAM




                                                 -2-